                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

MOSAIC POTASH CARLSBAD, INC.,

       Plaintiff,


v.                                                                       No. 16-cv-0808 KG-SMV
                                                                         No. 17-cv-1268 KG-SMV
INTREPID POTASH, INC.,
INTREPID POTASH-NEW MEXICO, LLC,
and STEVE GAMBLE,

       Defendants,

and

STEVE GAMBLE,

       Counterclaimant,

v.

MOSAIC POTASH CARLSBAD, INC.,

       Counter-defendant.

        ORDER GRANTING PLAINTIFF’S MOTION TO EXTEND DEADLINES
                  AND AMENDING SCHEDULING ORDER

       THIS MATTER is before the Court on Plaintiff’s Opposed Motion to Modify the

Scheduling Order [Doc. 140], filed on October 22, 2018. Plaintiff filed a Supplemental Opposed

Motion to Modify the Scheduling Order [Doc. 142] on October 26, 2018. Defendants responded

on October 29, 2018. [Doc. 143]. Plaintiff replied on November 1, 2018. [Doc. 146]. The Court

heard argument from the parties at a hearing on November 2, 2018. The Court has considered the

briefing, the relevant portions of the record, the parties’ oral argument, and the relevant law. Being
otherwise fully advised in the premises and for the reasons stated on the record at the November

2, 2018 hearing,

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s Opposed Motion to

Modify the Scheduling Order [Doc. 140] is GRANTED.

       IT IS FURTHER ORDERED that the case management deadlines set out in the Amended

Scheduling Order [Doc. 117] are amended as follows:

         Termination of fact discovery:                             December 17, 2018

         Motions relating to fact discovery filed by:               December 24, 2018

         Plaintiff discloses experts and provides expert
         reports or summary disclosures by:                           February 5, 2019

         Defendants disclose experts and provide expert
         reports or summary disclosures by:                               April 5, 2019

         Termination of expert discovery:                                April 22, 2019

         Pretrial motions other than fact-discovery motions
         filed by:                                                       April 24, 2019

         Proposed Pretrial Order due from Plaintiff to
         Defendants by:                                                    May 8, 2019

         Proposed Pretrial Order due from Defendants to
         Court by:                                                        May 22, 2019

       IT IS SO ORDERED.



                                                           ______________________________
                                                           STEPHAN M. VIDMAR
                                                           United States Magistrate Judge



                                                2
